Case 1:20-cv-25022-JLK Document 6 Entered on FLSD Docket 12/16/2020 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 20-CV-25022-JLK

 GHADA OUEISS,
     Plaintiff,

                v.

 MOHAMMED BIN SALMAN BIN
 ABDULAZIZ AL SAUD, et al.,
       Defendants.
 ______________________________________/

   PLAINTIFF’S MOTION TO FILE UNDER SEAL EXHIBIT “K” IN SUPPORT OF
 EX PARTE MOTION FOR AN ORDER AUTHORIZING ALTERNATIVE SERVICE OF
 PROCESS ON THE FOREIGN DEFENDANTS PURSUANT TO FED. R. CIV. P. 4(f)(3)

        Plaintiff Ghada Oueiss (“Plaintiff”) files this Motion to File Under Seal Exhibit “K” in

 Support of her Ex Parte Motion for an Order Authorizing Alternative Service of Process on

 Foreign Defendants Pursuant to Fed. R. Civ. P. 4(f)(3) [D.E. 5 (the “Ex Parte Motion”)], and in

 support thereof states as follows:

        1.      On December 9, 2020, Plaintiff initiated this action by filing an eight-count

 complaint alleging various causes of action arising out of an unlawful hack and leak operation

 carried out by Defendants Mohammed Bin Salman Bin Abdulaziz Al Saud (“MBS”), Mohammed

 Bin Zayed Al Nahyan (“MBZ”), DarkMatter, Faisal al Bannai (“al Bannai”), Saudi 24 TV, Al

 Arabiya, Prince Mohammed Bin Salman Abdulaziz Foundation d/b/a MiSK Foundation

 (“MiSK”), Saud Al Qahtani (“Al Qahtani”), Bader Al-Asaker (“Al-Asaker”), Saudi Arabian

 Cultural Mission, Tarek Abou Zeinab (“Zeinab”), Turki Al-Owerde (“Al-Owerde”), Faisal Al

 Menaia (“Al Menaia”), Awwad al Otaibi (“al Otaibi”), Sharon Collins (“Collins”), Christanne

 Schey (“Schey”), Hussam Al-Jundi (“Al-Jundi”), Annette Smith (“Smith”), and John Does 1-20.

 [D.E. 1]


                                               1
Case 1:20-cv-25022-JLK Document 6 Entered on FLSD Docket 12/16/2020 Page 2 of 3




        2.      On December 14, 2020, Plaintiff filed proposed summonses for MBS, MBZ,

 DarkMatter, al Bannai, Saudi 24 TV, Al Arabiya, MiSK, Al Qahtani, Al-Asaker, Saudi Arabian

 Cultural Mission, Zeinab, Collins, Schey, Al-Jundi, and Smith (the “Proposed Summonses”).

 [D.E. 3]

        3.      On December 15, 2020, the Clerk issued the Proposed Summonses. [D.E. 4]

        4.      Given the anticipated difficulties of effecting service on certain Defendants,

 however, contemporaneously with this Motion, Plaintiff has filed the Ex Parte Motion, in which

 Plaintiff requests the Court’s permission to serve MBS, MBZ, al Bannai, Al Qahtani, Al-Asaker,

 DarkMatter, MiSK, Zeinab, al Otaibi, Al Menaia, Al-Owerde (together, the “Foreign Defendants”)

 via alternative means pursuant to Fed. R. Civ. P. 4(f)(3). [D.E. 5]

        5.      In support of the Ex Parte Motion, and for the Court’s ease of reference, Plaintiff

 intends to file Exhibit “K” to the Declaration of Daniel Rashbaum [D.E. 5-1], which is a chart

 containing the relevant addresses (physical, email, social media) at which Plaintiff proposes she

 be permitted to serve each of the Foreign Defendants.

        6.      Among the alternative means proposed in the Ex Parte Motion, Plaintiff requests

 the Court’s permission to serve MBS via WhatsApp, and Plaintiff therefore intends to include

 MBS’s WhatsApp number in Exhibit “K.”

        7.      Given that MBS is the current Crown Prince of the Kingdom of Saudi Arabia,

 however, his WhatsApp telephone number is highly sensitive information that is not in the public

 domain.

        8.      Although such considerations did not deter MBS and his co-Defendants from

 engaging in the unlawful conduct at issue in this action, Plaintiff requests that she be permitted to




                                                  2
Case 1:20-cv-25022-JLK Document 6 Entered on FLSD Docket 12/16/2020 Page 3 of 3




 preserve the confidentiality of MBS’s WhatsApp telephone number by filing Exhibit “K” under

 seal.

         WHEREFORE, it is respectfully requested that the Court grant the Motion and enter an

 order authorizing Plaintiff to file under seal Exhibit “K” in support of Ex Parte Motion for an

 Order Authorizing Alternative Service of Process on Foreign Defendants Pursuant to Fed. R. Civ.

 P. 4(f)(3).

                                                     Dated: December 16, 2020



                                                     Respectfully submitted,
                                                     /s/ Daniel L. Rashbaum
                                                     JEFFREY E. MARCUS
                                                     Fla. Bar No. 310890
                                                     jmarcus@mnrlawfirm.com
                                                     DANIEL L. RASHBAUM
                                                     Fla. Bar No. 75084
                                                     drashbaum@mnrlawfirm.com

                                                     Marcus Neiman & Rashbaum LLP
                                                     One Biscayne Tower
                                                     2 South Biscayne Blvd., Suite 1750
                                                     Miami, Florida 33131
                                                     Telephone: (305) 400-4260



                                 CERTIFICATE OF SERVICE

         On December 16, 2020, I filed the foregoing with the Southern District of Florida’s

 CM/ECF case management system, which has caused the same to be served upon all counsel

 of record.

                                                     /s/___Daniel L. Rashbaum__




                                                 3
